Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 1 of 18 PageID 664




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   BENCHMARK CONSULTING, INC.,

          Plaintiff,

   v.                                                  Case No. 8:18-cv-3134-T-24CPT

   USAA CASUALTY INSURANCE
   COMPANY,

         Defendant.
   __________________________________/



                                        ORDER

          Before the Court are the Plaintiff’s Amended Motion to Strike and/or Discharge

   Kovar Law Group’s [KLG] Charging Lien (Doc. 37); KLG’s Motion to Enforce Charging

   Lien (Doc. 39); and the responses in opposition to same (Docs. 38, 40, 41). 1 For the

   reasons discussed below, the Plaintiff’s motion is granted in part, and KLG’s motion

   is denied.

                                             I.

          In November 2018, Plaintiff Benchmark Consulting Inc., doing business as

   Castle Roofing and Construction (Castle), initiated this action in state court against




   1
     One of these responses was filed by Defendant USAA Casualty Insurance Company
   (USAA), which, as noted infra, has since been dismissed from this case.
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 2 of 18 PageID 665




   Defendant USAA. (Docs. 1, 1-1). Castle was represented at the time by Sean P.

   Saval, an attorney at KLG. Approximately one month later, USAA removed the

   action to this Court, invoking the Court’s diversity jurisdiction. (Doc. 1).

          As the litigation progressed, the relationship between KLG and Castle

   deteriorated, ultimately resulting in Saval withdrawing as Castle’s attorney in June

   2019. (Docs. 14, 15). With the Court’s permission, attorney Lee Smith of Smith,

   Kling & Thompson, P.A. (Smith Thompson) assumed representation of Castle. Id.

          Roughly one week prior to Saval’s withdrawal, KLG filed a Notice of

   Attorney’s Charging Lien, claiming that it had not received full payment from Castle

   for the legal services it had rendered and the costs it had advanced. (Doc. 13). The

   Notice further stated:

          By filing and service of this Notice of Attorney’s Charging Lien in this
          case, [KLG] places CASTLE, its current legal counsel, the Defendant,
          and its legal counsel on notice of [KLG’s] claim of charging lien, and
          requests that [KLG] be advised of any settlement, trial, or judgment.
          Additionally, [KLG] requests that the Court reserve jurisdiction in any
          final judgment entered to adjudicate the amount of [KLG’s] charging
          lien. No distribution of any such recovery should be made without
          satisfying the foregoing lien. . . .

   Id. at 3 (emphasis in original).

          In late September 2019, Castle—through its new counsel, Smith Thompson—

   filed a notice advising the Court that it had settled its dispute with USAA and

   requested that the “Court retain original jurisdiction to resolve any issues with respect

   to the pending charging lien filed by” KLG. (Doc. 23). Based on that notice, the

   Court entered an Order dismissing the case without prejudice and affording the parties
                                              2
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 3 of 18 PageID 666




   the right either to re-open the action within sixty days upon a showing of good cause,

   or to submit a stipulated form of final judgment. (Doc. 24). The Court’s Order,

   however, did not explicitly address or retain jurisdiction as to the matter of KLG’s

   charging lien.

          During the ensuing sixty-day period, Castle and USAA worked to finalize and

   execute their settlement agreement. (Doc. 82 at 3). In early October 2019, while

   Castle and USAA were preparing the release documents in connection with their

   settlement, Saval informed USAA’s counsel in writing that: (1) KLG objected to any

   settlement that did not include its attorney’s fees and costs being paid in full; (2) KLG’s

   incurred attorney’s fees and costs were $9,348.50 and $430.55, respectively; and

   (3) KLG would accept the sum of $9,029.05 as full satisfaction of its charging lien. Id.

   USAA did not respond to KLG’s correspondence. Id.

          Two weeks later, Castle and USAA signed their settlement agreement, which

   provided that USAA would pay Castle $100,000 for a release of any and all claims,

   including attorney’s fees, costs, and extra-contractual damages.          Id. at 4.   The

   agreement required USAA to pay $85,000 of the $100,000 figure to Castle and the

   remaining $15,000 to Smith Thompson and KLG to cover all attorney’s fees and costs

   owed to these two law firms, including those reflected in KLG’s charging lien. Id.

   The agreement also stated that Castle would indemnify and hold USAA harmless for

   any and all claims relating to such fees and costs. Id.




                                               3
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 4 of 18 PageID 667




          In late November 2019, Castle moved to re-open the case for purposes of either

   striking or discharging KLG’s charging lien. (Doc. 27). KLG opposed Castle’s

   motion as premature (Doc. 28), and, following a hearing on the matter, the Court

   denied the motion without prejudice and directed the parties to confer in an effort to

   resolve their fee dispute (Doc. 36).

          When Castle and KLG were unable to reach such a resolution, the Court

   scheduled an evidentiary hearing on the matter in late June 2020. Two weeks prior

   to that proceeding, the Court conducted a pre-hearing conference, at which the parties

   agreed to USAA’s dismissal from the case in light of its tender of the above described

   settlement amounts. (Doc. 76). KLG also agreed at the conference to file amended

   exhibit and witness lists to ensure that its evidence was not cumulative. In addition,

   the day before the hearing, the parties filed a joint statement of agreed-upon facts (Doc.

   82), as well as a stipulation waiving any attorney-client privilege and confidentiality

   concerns related to their dispute (Doc. 83).

          At the hearing, KLG called its owner and principal, Jeremy “Jay” Kovar, who

   testified to, inter alia, his law firm’s fee agreement with Castle, the type of work KLG

   performed for Castle, and the reasons KLG withdrew from representing Castle in this

   action. (Doc. 87). Upon the completion of Kovar’s testimony, the parties stipulated

   that KLG’s remaining witness, Austin Fowler (who is an employee at KLG) would

   corroborate Kovar’s testimony relative to KLG and Castle’s fee arrangement. Id. In

   addition to this testimony, the parties admitted a total of twenty-one exhibits (Docs.



                                               4
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 5 of 18 PageID 668




   85, 86), including emails sent by KLG to Castle’s owner, James Lathrop, regarding

   KLG’s termination of its relationship with Castle.

          The Court has carefully reviewed the evidence tendered at the hearing as well

   as the parties’ submissions, and the matter is now ripe for resolution.

                                              II.

                                              A.

          The Court has supplemental jurisdiction over this charging lien matter pursuant

   to 28 U.S.C. § 1367(a). See Shackleford v. Sailor's Wharf, Inc., 770 F. App’x 447, 449,

   n.1 (11th Cir. 2019) (per curiam) (finding the district court had supplemental

   jurisdiction over a charging lien following the conclusion of the underlying admiralty

   action); Moreno Farms, Inc. v. Tomato Thyme Corp., 490 F. App’x 187, 188 (11th Cir.

   2012) (per curiam) (noting that the “existence of an attorney’s lien against a party’s

   recovery in a lawsuit is part of the same case or controversy as the underlying lawsuit”)

   (citations omitted).

          In adjudicating attorney charging liens, the federal courts apply the law of their

   home state. See Buckley Towers Condo., Inc. v. Katzman Garfinkel Rosenbaum, LLP, 519

   F. App’x 657, 660 (11th Cir. 2013) (per curiam); In re Washington, 242 F.3d 1320, 1322-

   23 (11th Cir. 2001) (per curiam). Under Florida law, the “preferred method” of

   enforcing an attorney’s charging lien is through a summary proceeding. Daniel Mones,

   P.A. v. Smith, 486 So. 2d 559, 561 (Fla. 1986); see also New Eng. Mut. Life Ins. Co. v.

   Podhurst, Orseck, Josefsberg, Eaton, Meadow, Olin & Perwin, P.A., 690 So. 2d 1354, 1356

   (Fla. Dist. Ct. App. 1997) (“A summary proceeding represents a speedy and simple

                                              5
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 6 of 18 PageID 669




   method to set the amount of the charging lien.”). A product of Florida common law,

   summary proceedings are equitable in nature, Nichols v. Korelinger, 46 So. 2d 722, 724

   (Fla. 1950), and are subject to a well-developed body of case authority, Sinclair, Louis,

   Siegel, Heath, Nussbaum & Zavertnik, P.A. v. Baucom, 428 So. 2d 1383, 1384-85 (Fla.

   1983); see also Austin Laurato, P.A. v. United States, 539 F. App’x 957, 961 (11th Cir.

   2013) (per curiam) (“The requirements for imposing an attorney’s charging lien are

   not codified in a Florida statute, but rather are governed by case law.”) (citing Smith,

   486 So. 2d at 561). Given their equitable character, there is no right to a jury trial in

   such proceedings. See Hard Candy, LLC v. Anastasia Beverly Hills, Inc., 921 F.3d 1343,

   1352 (11th Cir. 2019).

                                                   B.

           An attorney seeking to impose a charging lien must show: (1) there was an

   express or implied contract between the attorney and the client; (2) the parties had an

   express or implied understanding that the attorney’s fees would be paid out of the

   recovery; (3) that the client avoided making payment or there was a dispute as to the

   amount of the fees; and (4) the attorney provided timely notice of his charging lien

   claim. 2 Smith, 486 So. 2d at 561; Baucom, 428 So. 2d at 1385.




   2
     In addition to these requirements, there is case authority that, because a charging lien
   “attach[es] only to the tangible fruits of the [attorney’s] services,” those services must “produce
   a positive judgment or settlement for the client.” Walther v. Ossinsky & Cathcart, PA, 112 So.
   3d 116, 117 (Fla. Dist. Ct. App. 2013) (citing Correa v. Christensen, 780 So. 2d 220 (Fla. Dist.
   Ct. App. 2001)).
                                                   6
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 7 of 18 PageID 670




          There is no disagreement here that KLG has satisfied the third and fourth

   requirements. As to the third requirement, it is evident from the record that Castle

   has avoided payment of the contested fees and that it disputes whether and the extent

   to which KLG is entitled to a fee award. With respect to the fourth requirement, it is

   likewise clear that KLG provided timely notice of its fee claim by filing its Notice of

   Charging Lien (Doc. 13) before the case settled and was dismissed. See Smith, 486

   So. 2d at 561 (“In order to give timely notice of a charging lien an attorney should

   either file a notice of lien or otherwise pursue the lien in the original action.”) (citations

   omitted); see also Baucom, 428 So. 2d at 1385 (“There are no requirements for perfecting

   a charging lien beyond timely notice.”).

          The parties do quarrel, however, as to the first and second requirements—

   namely, whether there was an express or implied contract between KLG and Castle

   and whether they had an express or implied understanding that KLG’s attorney’s fees

   would be paid out of Castle’s recovery. Each of these issues is addressed in turn.

                     1. Express or Implied Contract between KLG and Castle

          According to Kovar’s testimony (and as the parties stipulate), KLG began

   representing Castle in insurance-related matters in approximately 2017 or 2018

   pursuant to an oral contingency fee agreement.              (Docs. 82, 87).      Under that

   arrangement, rather than collect its attorney’s fees and costs directly from Castle, KLG

   maintained a record of the time it expended on each case and recouped its fees and

   costs from the insurer pursuant to Florida Statute § 627.428. That statute requires an

   insurer to pay the insured “a reasonable sum as fees or compensation for the insured’s

                                                 7
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 8 of 18 PageID 671




   or beneficiary’s attorney prosecuting the suit” when the insured obtains a judgment or

   decree against the insurer. Fla. Stat. § 627.428(1). In instances where Castle settled

   with the insurer, the parties negotiated the reasonable fees and costs owed to KLG as

   part of the parties’ resolution of the matter. According to Kovar, Castle never paid

   KLG’s attorney’s fees, nor did KLG ever receive fees where it did not obtain a

   favorable outcome for Castle.

          The problem with this arrangement, as Kovar candidly acknowledged during

   his testimony, is that an oral contingency fee agreement violates Rule 4-1.5 of the Rules

   Regulating the Florida Bar. Rule 4-1.5 requires that contingency fee agreements be:

   (1) reduced to writing; (2) signed by the client; and (3) executed by a lawyer for the

   lawyer or for the law firm representing the client. Rule 4-1.5(f)(2), Rules Regulating

   the Florida Bar. Castle contends that KLG’s admitted violation of this rule means

   that its oral fee agreement is void and unenforceable. While KLG concedes the oral

   agreement is a nullity, it asserts that it may still prevail on its charging lien under the

   theory of quantum meruit. (Doc. 87 at 38).

          Both parties rely on the Florida Supreme Court’s decision in Chandris, S.A. v.

   Yanakakis, 668 So. 2d 180 (Fla. 1995) in support of their respective positions. In

   Chandris, the court held that “a contingent fee contract entered into by a member of

   The Florida Bar must comply with the rule governing contingent fees in order to be

   enforceable.” 668 So. 2d at 185-86. Applying a prior version of Florida’s Code of

   Professional Responsibility, id. at 185 n.3, the court reasoned that the requirements for

   contingency fee contracts “are necessary to protect the public interest” and are thus

                                               8
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 9 of 18 PageID 672




   “not enforceable by the member of The Florida Bar who has violated the rule,” id. at

   185-86. The court added, however, that “[e]ven though a member of The Florida Bar

   cannot claim fees based upon a noncomplying agreement, the attorney would still be

   entitled to the reasonable value of his or her services on the basis of quantum meruit.”

   Id. at 186 n.4 (citing Rosenberg v. Levin, 409 So. 2d 1016 (Fla. 1982)); see also Lackey v.

   Bridgestone/Firestone, Inc., 855 So. 2d 1186, 1188 (Fla. Dist. Ct. App. 2003) (noting

   that, under Florida law, an attorney who has no contingent fee agreement with a client

   may still recover on a quantum meruit basis) (citations omitted); King v. Young,

   Berkman, Berman & Karpf, P.A., 709 So. 2d 572, 574 (Fla. Dist. Ct. App. 1998) (per

   curiam) (finding that when a fee agreement between attorney and client is void because

   it fails to comply with the Rules Regulating the Florida Bar, the attorney is still entitled

   to recover on the basis of quantum meruit), review denied, 725 So. 2d 1111 (Fla.); Salter

   v. St. Jean, 170 So. 2d 94, 95-96 (Fla. Dist. Ct. App. 1964) (per curiam) (observing in

   dicta that, even where a fee agreement is void, an attorney is still allowed a fee based

   on quantum meruit).

          Admittedly, Chandris was not a charging lien dispute but rather stemmed from

   a tortious interference with business relations case. Yanakakis v. Chandris, S.A., 9 F.3d

   1509, 1510 (11th Cir. 1993), certified question answered, 668 So. 2d 180 (Fla. 1995).

   That said, while there is no binding authority directly addressing the issue, the general

   propositions espoused in Chandris have been applied to charging lien disputes. See,

   e.g., Everett v. City of St. Petersburg, 2017 WL 1434785, at *5 (M.D. Fla. Apr. 24, 2017)

   (finding charging lien enforceable despite the fact that the fee agreement at issue did

                                                9
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 10 of 18 PageID 673




    not satisfy Rule 4-1.5, noting the Rule “is not inconsistent with the holding in Chandris

    that an attorney seeking fees who has a noncomplying agreement must pursue the

    claim on a quantum meruit theory”).

           A party seeking to recover in quantum meruit must show that it had an implied

    contract with the party for whom it performed services. See 14th & Heinberg, LLC v.

    Terhaar & Cronley Gen. Contractors, Inc., 43 So. 3d 877, 881 n.1 (Fla. Dist. Ct. App.

    2010); Corn v. Greco, 694 So. 2d 833, 834 (Fla. Dist. Ct. App. 1997) (per curiam)

    (“Quantum meruit relief is founded upon the legal fiction of an implied contract.”).

    A contract implied in fact “exists where the parties have made an agreement of sorts

    which falls short of being an enforceable, true contract.” 14th & Heinberg, 43 So. 3d

    at 881 n.1; see also Commerce P'ship 8098 Ltd. P'ship v. Equity Contracting Co., 695 So. 2d

    383, 386 (Fla. Dist. Ct. App. 1997) (en banc), as modified on clarification (June 4, 1997).

    As one court observed:

           Common examples of contracts implied in fact are where a person
           performs services at another's request, or where services are rendered by
           one person for another without his expressed request, but with his
           knowledge, and under circumstances fairly raising the presumption that
           the parties understood and intended that compensation was to be paid.
           In these circumstances, the law implies the promise to pay a reasonable
           amount for the services.

    Equity Contracting Co., 695 So. 2d at 386 (internal citations and quotation marks

    omitted).




                                                10
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 11 of 18 PageID 674




           Here, Castle does not present, nor does the Court find, any reason to believe

    that KLG did not have an implied contract with Castle for the payment of the services

    it rendered to Castle. Thus, the Court finds that KLG has satisfied the requirement

    of an express or implied contract between it and Castle. 3

        2. Express or Implied Understanding KLG’s Fees to be Paid Out of Castle’s Recovery

           On the question of whether there was an express or implied understanding for

    payment of attorney’s fees out of Castle’s recovery, KLG and Castle again diverge.

    This time, however, Castle has the better argument.

           As both sides acknowledge, the law in Florida has long been that an attorney’s

    voluntary withdrawal from representation before the occurrence of the contingency

    contemplated by the parties’ agreement forfeits that attorney’s claim to compensation.

    Faro v. Romani, 641 So. 2d 69, 71 (Fla. 1994).             In recognition, however, that

    withdrawal is not always an attorney’s choice but his duty to the court, the Supreme

    Court of Florida has carved out exceptions to this general rule where the client's

    conduct would make “the attorney’s continued performance of the contract either

    legally impossible or would cause the attorney to violate an ethical rule of the Rules

    Regulating The Florida Bar.” Id. Under such circumstances, “th[e] attorney may be

    entitled to a fee when the contingency of an award occurs.” Id.; see also DePena v.

    Cruz, 884 So. 2d 1062, 1063-64 (Fla. Dist. Ct. App. 2004).




    3
      The Court addresses in Section C, infra, Castle’s related argument that quantum meruit
    cannot be awarded in this case given the lack of proof on the reasonable value of the services
    KLG provided.
                                                 11
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 12 of 18 PageID 675




           As reflected on the docket in this case, KLG withdrew as counsel for Castle

    pursuant to a stipulation for substitution of counsel filed by KLG and Smith

    Thompson approximately three months prior to the settlement. (Docs. 14, 15, 23).

    That stipulation provided no basis for KLG’s withdrawal, however. (Doc. 14).

           At the hearing, both parties tendered evidence on the reasons behind KLG’s

    withdrawal, including a series of emails between KLG and Castle dated May 21, 2019,

    which was approximately one month prior to KLG’s termination of its relationship

    with Castle. In the first of these emails, a KLG paralegal Deanna Firlik emailed

    Castle’s owner, Lathrop, under the subject line “Final Invoice—Lathrop

    Criminal/family matter,” 4 stating:

           I have attached the final invoice for the work done in your
           family/criminal law case. Jay [Kovar] has requested that I convey the
           following to you. The invoice reflects the work that Andy [Popp] has
           done for your criminal case. If this invoice is paid in full by Friday, May
           24th Jay [Kovar] has advised that we will continue to do the work on your other
           cases as we have been. If you do not want to pay the invoice then he has advised
           that we need to end our business relationship and you will need to immediately
           find a new attorney to handle all of your cases going forward.

    (Doc. 85-1) (emphasis added).

           In a subsequent email sent approximately twelve minutes later under the same

    subject line, Kovar advised Lathrop, among other things, that he (Kovar) had been




    4
      The “criminal/family matter” referenced in the subject line stemmed from Lathrop’s arrest
    in or around April or May 2019 on unspecified charges. According to Kovar, Lathrop’s
    family retained KLG to secure Lathrop’s release on these charges, and the KLG attorney who
    handled the matter was Andy Popp.
                                                 12
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 13 of 18 PageID 676




    “told” Lathrop “refused” the above offer. 5 (Doc. 85-2). Following another email in

    which Kovar informed Lathrop that if he “slander[ed Kovar’s] name in the slightest,

    [Kovar would] spend the rest of [his] life coming after” Lathrop (Doc. 85-3), Kovar

    emailed Castle:

              Since we have irreconcilable differences and Jim [Lathrop] keeps
              insulting myself, my firm, and my staff, you need to find a new attorney
              asap for all your cases.

              Dean Makris, Michael Germain, Harvey Cohen, Steve Batisti, Guy
              Gilbert, and Mark Nation all do this kind of work.

              We will be placing fee liens for the work we have already done on every
              case.

              Do not contact me, do not contact my firm or any of my employees,
              unless it is about transferring your cases to a new firm.

    (Doc. 85-4); see also (Doc. 82 at 2).

              At the hearing, Kovar testified that he did not instruct Firlik to convey the

    message in the first of these emails, and that the “irreconcilable differences” to which

    he referred in the last email pertained to an ethical conflict, which prevented KLG

    from continuing to serve as Castle’s counsel. (Doc. 39 at 10; Doc. 87). Regarding

    the ethical conflict, Kovar explained that KLG became aware that Castle was using

    the firm’s services to commit insurance fraud and decided it could no longer represent

    the company under Rule 4-1.16(a)(4) of the Rules Regulating the Florida Bar. That

    rule provides that an attorney must terminate his representation of a client if “the client



    5
        Firlik was also included on this email. KLG did not call Firlik as a witness at the hearing.
                                                    13
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 14 of 18 PageID 677




    persists in a course of action involving the lawyer’s services that the lawyer reasonably

    believes is criminal or fraudulent, unless the client agrees to disclose and rectify the

    crime or fraud[.]” Rule 4-1.16(a)(4), Rules Regulating the Florida Bar.

            Kovar provided two reasons during his testimony why KLG believed that

    Castle was engaged in fraud: (1) Castle hired and utilized an in-house attorney who

    KLG believed was not able to practice law because the attorney did not belong to a

    Florida law firm; and (2) Castle was waiving insurance deductibles and fraudulently

    claiming to have conducted interior work that it had not performed, both in violation

    of Florida insurance law. With respect to the latter reason, Kovar added that, because

    KLG was filing complaints on Castle’s behalf based on allegedly phony insurance

    claims, KLG’s services were being used to facilitate the claimed fraud. Neither of

    Kovar’s reasons survive scrutiny.

            Starting with the first reason, even accepting KLG’s assertion that Castle’s in-

    house counsel was not legally practicing law in the State of Florida, KLG presents no

    basis to conclude that such conduct involved KLG’s services and thus would trigger

    its obligations under Rule 4-1.16(a)(4).

            As for the second reason, it is not sufficiently supported by the evidence. To

    begin, there is no indication that Castle’s alleged fraud involving the waiving of

    deductibles and the claiming of non-existent interior work was present in the instant

    case.   Moreover, the evidentiary weight of the above contemporaneous emails

    between KLG and Castle on the matter of KLG’s withdrawal overcomes whatever

    persuasive value Kovar’s testimony may have. As such, the Court finds that KLG

                                               14
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 15 of 18 PageID 678




    fails to meet its burden of demonstrating that its withdrawal was involuntary.

    Because KLG terminated its representation of Castle before the settlement occurred

    (i.e., the contingency), KLG forfeited its claim to compensation. Faro, 641 So. 2d at

    71. 6

                                                   C.

            Even assuming arguendo that KLG satisfies all four of the above requirements

    for a charging lien, it fails to provide evidence upon which the Court can base a

    quantum meruit award predicated on the theory that it was constructively discharged

    by Castle due to the above ethical conflict.

            It is well settled that an attorney who performed services on behalf of a client

    on a contingency fee basis and who is discharged before the contingency is

    accomplished may recover for services only in quantum meruit. Sohn v. Brockington,

    371 So. 2d 1089, 1093 (Fla. Dist. Ct. App. 1979). If the discharge was without cause,

    the compensation to which the attorney is entitled is the reasonable value of the

    services rendered not to exceed the maximum amount set forth in the fee agreement.

    Rosenberg, 409 So. 2d at 1021; see also Everett, 2017 WL 1434785, at *3 (citing Kushner

    v. Engelberg, Cantor & Leone, P.A., 699 So. 2d 850, 851 (Fla. Dist. Ct. App. 1997); Searcy,

    Denney, Scarola, Barnhart & Shipley, P.A. v. Scheller, 629 So. 2d 947, 954-55 (Fla. Dist.

    Ct. App. 1993)). The reasonable value of the services is based on the “lodestar”




    6
     In light of this finding and the finding below, the Court need not consider the issue of whether
    KLG’s services “produce[d] a positive judgment or settlement for” Castle. Walther, 112 So.
    3d at 117.
                                                   15
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 16 of 18 PageID 679




    factors—namely, the time reasonably devoted to the representation multiplied by a

    reasonable hourly rate—as well as all pertinent factors surrounding the professional

    relationship. Searcy, Denney, Scarola, Barnhart & Shipley, P.A. v. Poletz, 652 So. 2d 366,

    368-69 (Fla. 1995) (noting these factors may include those enumerated in Rule 4-1.5(b)

    of the Rules Regulating the Florida Bar, 7 along with the fee agreement itself, the

    reason the attorney was discharged, the actions taken by the attorney or the client

    before discharge, and the benefit actually conferred on the client).                         “The

    determination as to which factors are relevant in a given case, the weight to be given

    each factor, and the ultimate determination of the amount to be awarded are matters

    within the sound discretion of the trial court.” Id. at 369.



    7
     The Rule 4-1.5(b) factors are:
           (A) the time and labor required, the novelty, complexity, difficulty of the
           questions involved, and the skill requisite to perform the legal service properly;
           (B) the likelihood that the acceptance of the particular employment will
           preclude other employment by the lawyer;
           (C) the fee, or rate of fee, customarily charged in the locality for legal services
           of a comparable or similar nature;
           (D) the significance of, or amount involved in, the subject matter of the
           representation, the responsibility involved in the representation, and the results
           obtained;
           (E) the time limitations imposed by the client or by the circumstances and, as
           between attorney and client, any additional or special time demands or
           requests of the attorney by the client;
           (F) the nature and length of the professional relationship with the client;
           (G) the experience, reputation, diligence, and ability of the lawyer or lawyers
           performing the service and the skill, expertise, or efficiency of effort reflected
           in the actual providing of such services; and
           (H) whether the fee is fixed or contingent, and, if fixed as to amount or rate,
           then whether the client’s ability to pay rested to any significant degree on the
           outcome of the representation.
    Rules Regulating the Florida Bar 4-1.5(b).
                                                   16
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 17 of 18 PageID 680




           Here, KLG fails to demonstrate the reasonable value of the services it provided

    or the costs it incurred while representing Castle in this action. Other than stating the

    total amount it claims it is owed (Doc. 82 at 3), KLG does not specify the time its

    attorneys or staff expended on the case or the hourly rates it charged. Nor does it

    present any billing records or testimony detailing the discrete tasks the KLG attorneys

    conducted. The only evidence or argument on the subject was that KLG filed a

    complaint on Castle’s behalf, engaged in some preliminary discovery and case

    management efforts, and arranged the mediation conference.                 Although Kovar

    testified to having a general knowledge that such acts were performed, he offered no

    specifics.   KLG also neglected to tender any records or testimony regarding the

    expenses it paid. Without further evidence on these matters, the Court is unable to

    determine the reasonable value of the services that KLG rendered to Castle under a

    theory of quantum meruit or the costs it claims it is entitled to recoup. 8 See Lackey,

    855 So. 2d at 1188-89 (finding evidence insufficient to award quantum meruit where

    attorneys failed to provide evidence of the time expended and hourly rates).




    8
      KLG’s counsel submitted at the hearing that she was under the impression the hearing was
    only intended to address the firm’s entitlement to a charging lien. The basis for this mistaken
    impression, however, is unclear to the Court. At no point did the Court indicate that the
    hearing would be so limited. Nor did either party specifically request such a bifurcated
    resolution of this charging lien matter at the pre-hearing conference or at any other time.

                                                  17
Case 8:18-cv-03134-SCB-CPT Document 89 Filed 09/24/20 Page 18 of 18 PageID 681




                                             III.

           Accordingly, in light of the above, it is hereby ORDERED:

           1.     Plaintiff’s Amended Motion to Strike and/or Discharge Kovar Law Group’s

    Charging Lien (Doc. 37) is granted to the extent that KLG’s charging lien (Doc. 13) is

    discharged; and

           2.     Kovar Law Group’s Motion to Enforce Charging Lien (Doc. 39) is denied.

           DONE and ORDERED in Tampa, Florida, this 24th day of September 2020.




    Copies to:
    Counsel of record




                                             18
